Citation Nr: 1120275	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-24 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities of the bilateral hips. 

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities of the bilateral hips. 

3.  Entitlement to service connection for asthma, to include as secondary to service-connected disabilities of the bilateral hips.

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

5.  Entitlement to an initial increased rating for a total right hip replacement, previously characterized as degenerative changes of the right hip.

6.  Entitlement to an initial increased rating for degenerative changes of the left hip. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In September 2008, the Veteran testified at hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a chronic acquired psychiatric disorder. 

2.  The Veteran does not have a chronic disability of the back. 

3.  The Veteran's asthma is not etiologically related to active duty service or a service-connected disease or injury.

4.  In a March 2011 statement, the Veteran withdrew his appeal with respect to the issues of increased initial ratings for disabilities of the bilateral hips.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

2.  A back disability was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  

3.  Asthma was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  

4.  The criteria for withdrawal of an appeal by the Veteran have been met concerning the issue of entitlement to an initial increased rating for a total right hip replacement, previously characterized as degenerative changes of the right hip.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of an appeal by the Veteran have been met concerning the issue of entitlement to an initial increased rating for degenerative changes of the left hip.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The Veteran contends that service connection is warranted for a psychiatric disorder, a back disability, and asthma as they were incurred secondary to his service-connected hip disabilities.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court of Appeals for Veterans Claims (Court) has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended 38 C.F.R. § 3.310 to incorporate the holding in Allen with additional requirements that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) (2010); 71 Fed. Reg. 52,744-52,747 (Sept 7, 2006) (effective October 10, 2006).

Psychiatric Disorder and Back Disability

As noted above, service connection requires competent evidence showing the existence of a present disability.  Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  With respect to the Veteran's contentions that service connection is warranted for an acquired psychiatric disorder and a back disability, the Board finds that evidence of record is against a finding that there are current disabilities. 

Service treatment records show that the Veteran injured his lumbar spine in August 1985 while lifting a large truck tire.  A mild left-sided back strain was diagnosed and the Veteran was seen for follow-up treatment throughout August 1986.  In June 1985, the Veteran was involved in a motorcycle accident and while a cervical spine injury was suspected, no diagnosis was ever rendered and the Veteran did not undergo any treatment for a cervical injury.  There is no other evidence of back complaints or treatment during service.  With respect to the claimed psychiatric disorder, the Veteran was enrolled in a substance abuse treatment program in March 1986 for cocaine abuse, but there is no other evidence of psychiatric complaints or treatment.  

While service records contain several findings related to the claimed disabilities, this in-service treatment cannot serve to establish the presence of a current disability.  To be present as a current disability, the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  The service records only detail problems during service more than 20 years before the Veteran's current claims for compensation were received.  Thus, they cannot serve to show the existence of a current disability.   

The post-service medical evidence also does not establish the presence of current psychiatric or back disabilities.  Records of treatment from the West Haven VA Medical Center (VAMC) include some complaints of back pain beginning in March 2004, but June 2003 X-rays of the thoracic and lumbar spine were normal and no diagnosis pertaining to the back was ever rendered.  The Veteran's VA medical history does note a finding of back pain, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  VA treatment records are also negative for findings of a chronic psychiatric condition; a January 2008 depression screen was negative and the Veteran has never reported experiencing psychiatric symptoms to his treating physicians. 

The Veteran testified during a September 2008 DRO hearing that he experiences back pain secondary to his hip disabilities and feels depressed due to the functional limitations of his disabilities.  The Board must fully consider the lay assertions of record when making determinations.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In this case, the Board finds that the Veteran's claimed disabilities are not capable of lay diagnoses.  The Veteran has made only general complaints of back pain which could be indicative of numerous diseases or injuries affecting multiple systems.  Similarly, the Veteran is clearly not competent to diagnose a psychiatric illness, and his complaints of depression are not specific enough to allow for the identification of a disease process.  The Veteran is certainly competent to describe the symptoms he experiences, but the record is wholly negative for medical or objective findings corresponding to his complaints.  He has made only general reports of the claimed disabilities and with respect to the claimed psychiatric condition, has not reported any symptoms during contemporaneous medical treatment.  There is no objective evidence of a current psychiatric or back disorder, and the claims are not supported by a diagnosis by a medical professional.  The Board therefore finds that the Veteran's lay statements are insufficient to establish the presence of current disabilities and are outweighed by the medical evidence of record, including the negative January 2008 depression screen and June 2003 spinal X-rays.

Thus, the Board finds that the weight of the evidence is against a finding of any current back or psychiatric disabilities due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims, and they are denied.


Asthma

The Veteran contends that he incurred asthma secondary to the medications used to treat his service-connected hip disabilities.  Review of the claims folder shows that the Veteran has asthma, but does not establish a nexus between his asthma and active duty or any service-connected disabilities.  

Service records are negative for evidence of complaints or treatment for asthma.  The Veteran complained of a cough in August 1986 and January 1987, but denied experiencing any shortness of breath.  Asthma was not diagnosed and the other accompanying symptoms, including a headache, were indicative of an upper respiratory infection or bronchitis.  

Post-service VAMC records document findings of asthma since July 2000.  At that time, the Veteran reported the onset of symptoms when he was 20 years old and began smoking.  Based on this history, the Veteran's primary care physician found that smoking was clearly the trigger for his asthma and recommended that he quit.  The Veteran has consistently dated the beginning of his asthma to when he began smoking, and in April 2007, his pulmonologist noted that the Veteran continued to be an active tobacco user with persistent asthma associated with seasonal rhinitis.  

The objective evidence therefore establishes that the Veteran's asthma was caused by tobacco use.  The Board has considered the more recent statements of the Veteran linking his asthma to the medication used to treat his service-connected hip disabilities, but finds that the Veteran's opinion as to the cause of his asthma symptoms cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In addition, the Board finds that the Veteran's statements regarding the cause of his asthma are not credible in light of the contradictory history provided for medical treatment purposes prior to the receipt of his claim for disability compensation.  Therefore, his lay statements are outweighed by the objective and competent medical evidence of record.  

The record does indicate that the Veteran began smoking around the time he was on active duty service.  However, 38 C.F.R. § 3.300 bars service connection for disabilities claimed to be due to veterans' use of tobacco products during service for claims received after June 9, 1998.  Therefore, even if the record established that the Veteran's asthma began during active duty service, service connection for this disability would be prohibited under 38 C.F.R. § 3.300.  In any event, as noted above, service records are negative for findings of asthma and there is no competent evidence of a link between asthma and the Veteran's active duty service or service-connected disabilities.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).



Dismissal of Claims for Increased Ratings

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In a March 2011 statement, the Veteran reported that he wished to withdraw the claims for initial increased ratings for right and left hip disabilities.  The Board therefore finds that he has withdrawn his appeal concerning these issues. 

As the Veteran has withdrawn his claims, there remains no allegation of errors of fact or law for appellate consideration as to the issues for increased ratings.  Accordingly, the Board does not have jurisdiction to review the appeal as to the claims and they are dismissed.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in September 2008 and October 2008 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in his notification letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not identified any private health care providers that have treated him for the disabilities on appeal.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded VA examinations or medical opinions in response to his claims for service connection but finds that examinations or opinions are not required in this case.  With respect to the claimed psychiatric and back disorders, the record does not establish that the Veteran has current disabilities.  Furthermore, while the Veteran has asthma, the record is negative for any competent evidence of a link between the disability and service or any service-connected disabilities.  A VA examination or medical opinion is therefore not required by the duty to assist.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities of the bilateral hips, is denied. 

Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities of the bilateral hips, is denied. 

Entitlement to service connection for asthma, to include as secondary to service-connected disabilities of the bilateral hips, is denied.

The claims for entitlement to an initial increased rating for a total right hip replacement, previously characterized as degenerative changes of the right hip, is dismissed.

The claim for entitlement to an initial increased rating for degenerative changes of the left hip is dismissed. 


REMAND

The Veteran contends that his service-connected hip disabilities have rendered him unemployable.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Under 38 C.F.R. § 4.16(a), a veteran must meet certain schedular criteria before an award of TDIU may be granted.  At the present time, the Veteran does not meet the criteria for a grant of TDIU as his only service-connected disabilities are a total right hip replacement, rated as 30 percent disabling, and degenerative changes of the left hip, rated as 10 percent disabling.  Although the Veteran does not meet the schedular requirements for a TDIU, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In June 2009 the Veteran underwent a right total hip replacement.  Unfortunately, the record contains no medical evidence addressing the functional and occupational impairment resulting from his service-connected hip disabilities after this surgery.  However, there is some evidence of unemployability prior to the total hip replacement.  During a January 2009 orthopedic consultation at the VAMC, the Veteran reported that he owned his own roofing business but was unable to climb up on the roofs due to bilateral hip pain.  A May 2009 VA examiner also found that the Veteran experienced severe functional limitations due to hip pain and was unable to perform his work duties.  

With respect to a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Upon remand, the Veteran should be afforded a VA examination addressing the occupational impairment resulting from his service-connected hip disabilities.  If the VA examination produces evidence of unemployability, the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b).  The Board itself may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the occupational impairment resulting from his service-connected hip disabilities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All appropriate tests and studies should be conducted. The examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's service-connected hip disabilities render him unable to secure or follow a substantially gainful occupation.  

The Veteran is currently service-connected for a right total hip replacement and degenerative changes of the left hip.  The requested medical opinion must be rendered without regard to the Veteran's age or the impact of any nonservice-connected disabilities. 

A complete rationale must be provided for all expressed opinions.

2.  If the VA examination provides evidence of unemployability, refer the TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation.

3.  Then readjudicate the claim for TDIU.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


